COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Raymond Lee Cavitt v. The State of Texas

Appellate case number:      01-13-00900-CR

Trial court case number:    1342490

Trial court:                174th District Court of Harris County

       On June 24, 2014, we abated this case and remanded to the trial court for the trial
court to determine what constitutes an accurate copy of the motion for new trial. On July
28, 2014, the court reporter filed a record reflecting that the parties filed an agreed copy
of the motion for new trial with the trial court. Further, the district clerk has filed a
supplemental clerk’s record containing the agreed-upon motion for new trial.
Accordingly, we REINSTATE this case on the Court’s active docket.
       Further, in our June 24, 2014 order, we granted appellant’s motion requesting an
extension of time in which to file an amended brief and ordered that appellant would be
given an additional three days after the supplemental clerk’s record was filed. We
therefore ORDER that appellant may file an amended brief, which may be amended
solely by adding citations to the supplemental clerk’s records filed on May 21, 2014 and
July 28, 2014 and/or to the reporter’s record filed on July 28, 2014, no later than three
days from the date of this order. See TEX. R. APP. P. 38.6(a), 38.7.
        Finally, the State’s brief was due on July 7, 2014. Nevertheless, the State has
neither filed a brief nor moved for an extension of time. Accordingly, unless the State
files a brief or requests an extension of time within 10 days of the date of this order, this
case may be set for submission and considered without a State’s brief.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: August 26, 2014